Citation Nr: 1619747	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  06-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbosacral strain.  

2.  Entitlement to an initial rating in excess of 10 percent for a cervical strain with degenerative changes.   

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee injury with chondromalacia.  

4.  Entitlement to an initial rating in excess of 10 percent for postoperative (PO) residuals of a right knee injury with chondromalacia.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to June 30, 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for each of the disabilities herein at issue and assigned initial 10 percent rating for the cervical and the thoracolumbar spinal disorders, and noncompensable rating for each service-connected knee disorder, all effective July 1, 2005 (the day after service discharge).  

The Board remanded this case in July 2008 for procedural reasons and for additional evidentiary development.  The case has now been returned for appellate consideration.  

Subsequently a July 2009 rating decision assigned 10 percent disability ratings for each knee, retroactively effective to July 1, 2005 (day after service discharge).  Accordingly, the issues have been rephrased as stated on the title page.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by flexion to greater than 60 degrees, and combined range of motion is to greater than 120 degrees but there is no vertebral fracture or neurological symptoms of intervertebral disc syndrome, muscle spasm, abnormal gait or abnormal spinal curvature.  

2.  The Veteran's cervical spine disability is manifested by flexion to 30 degrees or better and the combined range of motion is to greater than 170 degrees but there is no vertebral fracture or neurological symptoms of intervertebral disc syndrome, muscle spasm or abnormal spinal curvature.  

3.  The Veteran has arthritis of the left knee but a noncompensable degree of limitation of motion in flexion and extension, although motion is painful.  

4.  The Veteran has had a partial meniscectomy of the right knee and has arthritis of the knee but a noncompensable degree of limitation of motion in flexion and extension, although motion is painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015). 

2.  The criteria for an initial rating in excess of 10 percent for a cervical strain with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).  

3.  The criteria for an initial rating in excess of 10 percent for residuals of a left knee injury with chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5009 - 5024 (2015).  

4.  The criteria for an initial rating in excess of 10 percent for PO residuals of a right knee injury with chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5009 - 5024 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  However, here, the Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Duty to Assist

VA also has a duty to assist the Veteran in the development of claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service private treatment records have been obtained.  He was afforded a pre-discharge VA examination and, following the Board's July 2008 remand, he was afforded additional VA examinations in June 2009.  

The Veteran declined the opportunity to testify in support of his claims.  VA examinations are adequate because the examiners discussed the medical history, described the disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Further, there has been substantial compliance with the Board's remand directives as to providing the most recent examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that there is no further information or evidence which needs to be obtained in order to fairly adjudicate the claims on appeal.  

Background

On file are multiple private clinical records which have been translated from the original German.  

In June 2003 it was reported that the Veteran complained of bilateral knee symptoms, greater in the right knee than the left.  He complained of a feeling of instability in the right knee but had not had any actual episodes of giving way.  In the right knee Lachman's test was positive.  There was mild retropatellar friction which was a sign of incipient retropatellar chondropathy.  Menisceal signs were negative in the left knee.  

In July 2003 a private physician reported the MRIs of both knees revealed a laceration of the posterior horn of a meniscus in the right knee and two lacerations of a meniscus in the left knee.  He also had intra-articular and retropatellar signs of chondropathy.  His current complaints focused on the right knee.  A partial meniscectomy of the posterior horn of a meniscus in the right knee was recommended, and later such a procedure should be done for the left knee.  

A November 2003 private clinical record noted that the Veteran complained of radiating lumbosacral pain.  There was increased lumbar lordosis and paravertebral lumbar muscle tension, with local tenderness of the lumbosacral spine.  There was no indication of neurological deficiencies or nerve root irritation.  There was bulging of the left side of the lumbar spine on flexion.  There was painfully restricted motion of the cervical spine in left lateral bending.  There was muscle tension in the cervical muscles but no evidence of neurological deficiencies or nerve root irritation.  

On VA pre-discharge examination of the Veteran in February 2005 it was noted that the Veteran had had right knee arthroscopic surgery in 1988 for a medial meniscus lesion.  He could run for 20 minutes at a time, 3 times weekly.  He could also perform regular military physical fitness training and testing, and unlimited walking.  In general, he could sustain heavy physical activity without immediate distress.  

On physical examination the Veteran's neck was supple.  There was no clubbing, cyanosis or edema of any extremity.  Dorsalis pedis and popliteal pulses as well as brachial and radial pulses were all 2+.  His posture and gait were normal.  He had full range of motion of most joints.  There was no kyphosis or scoliosis.  There was no swelling, redness or deformity of any joint.  His coordination was normal, including his gait.  Romberg was negative.  He had strong foot dorsiflexion.  Babinski's sign was negative and there was no ankle clonus.  Sensation to light touch and proprioception were normal.  

It was noted that civilian X-rays showed mild degenerative changes in the lower vertebrae.  A cervical MRI had revealed chondrosis at C4-5 and C6-7, with a right paramedian disc protrusion at the cervical vertebrae at C5-6.  A right knee MRI had revealed a laceration in the region of the medial meniscus of the posterior horn with intra-articular and retropatellar chondropathy.  A left knee MRI had revealed a small tear at the base of the medial meniscus and lateral meniscus with intra-articular and retropatellar chondropathy.  

The Veteran reported that following his right knee surgery, with debridement of the medial meniscus tear, he had had improvement in his symptoms and had eventually resumed full physical fitness.  Over time, his knees had become increasingly painful, and he could now no longer perform daily runs, but ran every other day for 20 minutes.  

Objectively, there was crepitus in the knees, which was greater in the right knee and the left knee.  Range of motion of each knee was normal.  Lachman's, McMurray's, and anterior/posterior drawer's signs were negative.  There was no erythema, warmth or edema of either knee.  He had a full weight-bearing and a nonantalgic gait.  Strength was 5/5.  Deep tendon reflexes (DTRs) were 2+.  He was able to bear all of his weight on one foot.  He could walk on his toes and on his heels, and perform tandem walk.  Neurovascular status in the lower extremities was intact.  

Active right knee flexion was to 137 degrees, passively it was to 140 degrees, and after 5 repetitions it was to 137 degrees.  Right knee extension was full actively, passively, and after 5 repetitions.  Active left knee flexion was to 138 degrees, passively it was to 141 degrees, and after 5 repetitions it was to 137 degrees.  Left knee extension was full actively, passively, and after 5 repetitions.  There was crepitus in each knee with motion, but greater in the right knee.  He had normal range of motion for his body type and muscle mass.  

The diagnoses were status post right medial meniscectomy tear, surgically repaired; and bilateral chondromalacia.  As to functional assessment of both knees, the Veteran could no longer run on a daily basis, but ran 20 minute every other day.  He could perform unlimited walking.  He complained of mild knee pain with more frequent running.  He also reported having mild pain climbing up and down stairs, but denied pain with prolonged immobilization.  

As to the Veteran's low back, he had had physical therapy following a 1994 exacerbation, while weight lifting, of a prior 1987 bodysurfing injury.  He now estimated that he had back pain 4 to 5 times yearly, lasting 2 to 3 days on each occasion and during which he was treated with stretching and light physical therapy.  

On physical examination, active lumbosacral flexion was to 116 degrees and passively it was to 121 degrees, and after 5 repetitions it was to 115 degrees.  Active extension was to 2 degrees, passively it was to 5 degrees, and after 5 repetitions it was to 5 degrees.  Active lateral bending was to 22 degrees to the right and 25 degrees to the left, and passively it was to 24 degrees to the right and 27 degrees to the left, and after 5 repetitions it was to 16 degrees to the right and to 27 degrees to the left.  Active rotation was to 41 degrees to the right and 40 degrees to the left, and passively it was to 46 degrees to the right and 43 degrees to the left; and after 5 repetitions it was to 40 degrees to the right and 41 degrees to the left.  It was stated that cervical and lumbosacral ranges of motion were limited due to stiffness.  

Straight leg raising was negative.  Lordosis was present but there was no paraspinous muscle spasms.  The lumbar spine was nontender on palpation.  There was strong dorsiflexion of the great toes, bilaterally.  The diagnosis was a recurrent lumbar strain.  As to functional assessment, he could run for 20 minutes and perform unlimited walking.  Knee pain limited his overall activity. He was carful lifting and could undertake all activities of daily living.  As to neck pain, the Veteran complained of occasional stiffness of the neck, radiating to his right shoulder.  

On physical examination, active cervical flexion was to 55 degrees and passively it was to 60 degrees, and after 5 repetitions it was to 56 degrees.  Active extension was to 49 degrees, passively it was to 54 degrees, and after 5 repetitions it was to 50 degrees.  Active lateral bending was to 33 degrees to the right and 32 degrees to the left, and passively it was to 35 degrees to the right and 35 degrees to the left, and after 5 repetitions it was to 35 degrees to the right and to 35 degrees to the left.  Active rotation was to 70 degrees to the right and 65 degrees to the left, and passively it was to 74 degrees to the right and 70 degrees to the left; and after 5 repetitions it was to 69 degrees to the right and 65 degrees to the left.   

The Veteran had symmetric muscular strength and bulk in each shoulder and the paracervical regions.  He was mildly tender over the spinous process of C7.  Neurovascular status was intact.  Grip strength was symmetric.  The diagnosis was a chronic neck sprain, superimposed upon naturally progressive cervical degenerative changes.  The functional assessment was that he could undertake all activities of daily living.  He had intermittent episodes of cervical pain with diminished range of motion when symptomatic.  The examination also found that the Veteran had right shoulder impingement syndrome.  

In February 2007 a private physician reported that the Veteran had had osteopathic and physiotherapeutic therapy for cervical and lumbar pain.  He had joint dysfunctions and blockages in the cervical, thoracic, and lumbar spinal segments.  There were hypertonic muscle conditions in the regions of the neck, shoulder, and back.  He was given manual therapy, osteopathic myofascial mobilization and stretching physiotherapeutic exercise treatment, warmth therapy, and electrotherapy.  A current examination revealed cervical flexion was to only 30 degrees, "whereby the overall cervical spinal mobility reaches from total reclination to "full flexion at approx. [sic] 80 º - 90 º."  As to lumbar flexion there was a "possibility of flexion of approx. 80 º and an overall mobility of the thoracic-lumbar spine of approx. 100 º."  The frequency, intensity, and length of his pain symptoms could be reduced through intensive therapy and appropriate strength and stabilization training on his own.  

In March 2009 that private physician reported that the Veteran had been repeatedly treated in the past year for cervical and thoracolumbar problems.  As described in February 2007, his clinical picture and necessary therapy encompassed and continued to encompass manual therapy, osteopathic-myofascial mobilizations and techniques, physiotherapeutic training exercises, therapeutic use of heat, and electric therapy.  The set of problems described in February 2007 continued to exist and he needed continued therapy.  

On official examination in June 2009 the Veteran complained of bilateral medial joint line pain of both knees, greater in the right knee than the left.  The pain flared-up when kneeling and when running for more than 15 minutes, and lasted 2 to 3 days but resolved with discontinuance of activity and Ibuprofen.  He used to run 10 to 12 miles weekly but now only ran 4 to 6 miles weekly.  Since his last examination he had not been hospitalized or had surgery.  

On physical examination the Veteran had no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion or inflammation of either knee.  He did have pain and stiffness of the knees.  His flare-ups were of moderate severity and occurred weekly, lasting 1 to 2 days.  He described the functional impairment during flare-ups as decreased running, hiking, and yardwork due to pain.  He was able to stand for 15 to 30 minutes and there was no limitation as to his ability to walk.  His gait was normal and there was no evidence of abnormal weight-bearing.  

As to each knee the Veteran had crepitus but there were no clicks or snaps, no grinding, no instability and no abnormality of the patellae or menisci.  There was no evidence of pain with active motion of either knee.  Flexion was to 135 degrees in the right knee and to 140 degrees in the left knee, with extension being full to 0 degrees in each knee.  There was no objective disability of pain after repetitions of motion and there was no additional limitation of motion after three repetitions of motion.  As to "DeLuca" findings, the examiner stated that it would be speculative to comment further on range of motion, fatigability, incoordination, and pain or flare-ups beyond what had already been described.  

The examiner noted that the Veteran was currently employed full-time as an engineer.  He had not lost any time from work in the last 12 months.  The diagnosis was bilateral patellofemoral syndrome, with bilateral knee pain but no significant effects on his usual occupation.  As to activities of daily living, there were no effects as to shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving and only mild effects as to performing chores, exercise, and recreation.  

On examination in June 2009 of the Veteran's spine he complained of chronic neck pain, which had worsened since the 2005 examination, with upper back spasms, headaches, and neck pain what awakened him form sleep.  He also complained of limitation of motion of the neck when turning to look to the left.  There were not particular exacerbating factors.  His symptoms were temporarily alleviated by stretching his neck.  He also complained of chronic right sided low back pain, which was unchanged since the 2005 examination.  He also had low back stiffness without radiation of symptoms to the gluteal region or legs.  He did not report any particular exacerbating factors or alleviating factors.  

The examiner reported that the Veteran had no history of urinary incontinence, urgency retention, or frequency.  There was no nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls or unsteadiness.  There was also no history of fatigue, decreased motion or weakness but there was a history of stiffness and spasms.  There were no incapacitating episodes of spinal disease.  The Veteran did not use any device or aid for ambulation and he had no limitations as to walking.  His posture, head position, and gait were normal and his spine was symmetrical in appearance.  There were no abnormal spinal curvatures, including no kyphosis or lumbar lordosis.  

Also on examination, as to the cervical and the thoracolumbar spinal segments, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was no muscle spasm, localized tenderness or guarding severe enough to cause an abnormal gait or abnormal spinal contour.  The Veteran had normal strength in all extremities at the elbows, wrists, thumbs, hips, knees, and ankles and both great toes.  There was normal muscle tone and no muscle atrophy.  Sensation to vibration, pain (pinprick), light touch, and position sense was normal in the upper and lower extremities.  Reflexes were 2+ at the biceps, brachioradialis, and knee but 1+ at the triceps and ankles.  Plantar response (Babinski's) was normal, bilaterally.  

Cervical motion consisted of flexion to 30 degrees, extension to 10 degrees, left lateral bending to 25 degrees, right lateral bending to 30 degrees, left rotation to 50 degrees and right rotation to 60 degrees.  There was objective evidence of pain on active motion.  There was no objective evidence of additional limitation of motion after three repetitions of motion but there was pain after repetitions of motion.  

Thoracolumbar motion consisted of flexion to 90 degrees, extension to 20 degrees, left lateral bending to 30 degrees, right lateral bending to 30 degrees, rotation to the right to 30 degrees and to the left to 30 degrees.  There was objective evidence of pain on active motion.  There was no objective evidence of additional limitation of motion after three repetitions of motion but there was pain after repetitions of motion.  As to "DeLuca" findings, the examiner stated that it would be speculative to comment further on range of motion, fatigability, incoordination, and pain or flare-ups beyond what had already been described.  

The diagnoses were cervical and lumbar strains.  The examiner also commented that the problems associated with the diagnoses included "lumbar radiculopathy."  As to activities of daily living, there were no effects as to shopping, sports, recreation, traveling, feeding, bathing, dressing, toileting, grooming, and only mild effects as to performing chores and exercise.  


General Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Also, a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet. App. 505, 509 - 10 (2007) the holding in Fenderson (providing of staged ratings at the time of an initial rating based on facts found) was expanded to be applicable even in subsequent increased rating claims.  

Spinal Rating Criteria

The Veteran's service-connected lumbosacral strain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 and the cervical spine strain with degenerative changes has been rated under 38 C.F.R. § 4.71a, DC 5242, degenerative arthritis, which in turn references DC 5003 (rating degenerative arthritis).  

38 C.F.R. § 4.71a, DC 5003, degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of a major joint or group of minor joints.  With X-ray evidence of arthritis of two or more joint groups without compensable limitation of motion a single disability evaluation of 10 percent may be assigned.  Where, however, the limitation of motion of a specific joint or joints involved is noncompensable under the code for rating based on limited motion, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because DC 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that range of motion measurement is to be rounded off to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Lumbosacral Strain

In this case, the Veteran's service-connected lumbar spine disability has not been manifested by incapacitating episodes, much less such episodes having a total duration of at least two weeks in the last 12 months.  Accordingly, he does not meet the criteria for a rating of 20 percent on the basis of the IVDS rating criteria under 38 C.F.R. § 4.71a, DC 5243.  

As to evaluations for the neurological and the orthopedic components, the 2009 examination suggested, diagnostically, that the Veteran had lumbar radiculopathy.  However, this was not confirmed by the findings on the physical examination portion of the examination report.  Moreover, repeated examinations have not clinically confirmed the presence of neurological symptoms in the lower extremities which are attributable to the service-connected lumbar spine disability.  

Thus, the proper method of determining the appropriate disability rating for the service-connected low back disability is solely on the basis of the orthopedic impairment under the General Rating Formula For Diseases and Injuries of the Spine.  However, for the next higher rating of 20 percent under this General Rating Formula, there must be either limitation of forward flexion of the thoracolumbar spine to 60 degrees or less; or, the combined range of motion must be not greater than 120 degrees.  However, neither 2005 nor the 2009 official examinations found that flexion was to 60 degrees or less or that the combined range of motion was 120 degrees or less.  While a private physician reported in February 2007 that there was a possibility of lumbar flexion to "approximately" 80 degrees and a mere approximation of "overall mobility", such approximations might suggest that a higher rating of 20 percent is warranted.  However, these measurements are not consistent with the findings on the examinations in 2005 and 2009.  Since the ranges of motion reported by the private physician in 2007 were no more than mere approximations, they cannot be given sufficient probative value as to outweigh the more exact findings of the examinations in 2005 and 2009.  

It must also be noted that there record is devoid of evidence of abnormal gait or spinal curvature and there is no clinical confirmation of actualy muscle spasm, as opposed to simple tightness of muscles, and it is neither contended nor shown that the Veteran ever had a vertebral fracture.  

As for flare-ups, the December 2009 VA examination does not show that the Veteran was currently experiencing such an episode.  As the Veteran was not currently experiencing a flare-up, common sense dictates that the VA examiner would not be able to assess any additional functional loss in terms of range of motion loss, and that it is infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  The 2009 examiners comment was to this very effect.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.  The Board also recognizes that the Veteran sincerely believes he is entitled to a higher rating.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of his impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Thus, even with the favorable resolution of doubt, the low back disability is not shown to have more closely approximated the schedular rating criteria for rating in excess of the initial and current 10 percent disability rating.  

Cervical Strain With Degenerative Changes

As with the thoracolumbar spinal segment, the Veteran's service-connected cervical spine disability has not been manifested by incapacitating episodes, much less such episodes having a total duration of at least two weeks in the last 12 months.  Accordingly, he does not meet the criteria for a rating of 20 percent on the basis of the IVDS rating criteria under 38 C.F.R. § 4.71a, DC 5243.  

As to evaluations for the neurological and the orthopedic components, there is evidence that the Veteran has radicular complaint.  However, objectively, no neurologic findings corroborating radicular pathology were ever confirmed by the findings on the physical examination portions of any of the examination reports of record.  That is, repeated examinations have not clinically confirmed the presence of neurological symptoms in the upper extremities which are attributable to the service-connected cervical disability.  

Thus, the proper method of determining the appropriate disability rating for the service-connected low back disability is solely on the basis of the orthopedic impairment under the General Rating Formula For Diseases and Injuries of the Spine.  However, for the next higher rating of 20 percent under this General Rating Formula, there must be either limitation of forward flexion of the cervical spine to 30 degrees or less; or, the combined range of motion must be not greater than 170 degrees.  However, neither 2005 nor the 2009 official examinations found that flexion was to 30 degrees or less or that the combined range of motion was 120 degrees or less.  Likewise, there is no evidence of abnormal gait or spinal curvature and it is neither contended nor shown that the Veteran ever had a vertebral fracture.  While the reports of a private physician have suggested that the Veteran has muscular tension in the area of the cervical spine, the evidence does not show that the Veteran has actual muscle spasm on the official examinations in 2005 and 2009.  Likewise, there is no clinical confirmation of actualy muscle spasm, as opposed to simple tightness of muscles; there is no evidence of spinal curvature; and it is neither contended nor shown that the Veteran ever had a vertebral fracture.  

As for flare-ups, the December 2009 VA examination does not show that the Veteran was currently experiencing such an episode.  As the Veteran was not currently experiencing a flare-up, common sense dictates that the VA examiner would not be able to assess any additional functional loss in terms of range of motion loss, and that it is infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  The 2009 examiners comment was to this very effect.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.  The Board also recognizes that the Veteran sincerely believes he is entitled to a higher rating.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of his impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Thus, even with the favorable resolution of doubt, the cervical spine disability is not shown to have more closely approximated the schedular rating criteria for rating in excess of the initial and current 10 percent disability rating.  

Knee Rating Criteria

The Veteran's service-connected knee disorders involve chondromalacia which is not a listed disability in the Schedule for Rating Disabilities and, in turn, has been rated as tenosynovitis under DC 5024 (but could equally well be rated as osteomalacia under DC 5214), as DCs 5099 - 5024.  Both of these, as well as other from DCs 5013 (osteoporosis, with joint manifestations) through DC 5024 (tenosynovitis) are rated on the basis of limitation of the affected part, as degenerative arthritis (the criteria for which have been cited above).  

A disability not listed in the Schedule for Rating Disabilities may be rated analogously under a closely related disability in which the functions affected, anatomical localization (if applicable), and symptomatology are closely analogous (but organic disabilities will not be analogously rated to conditions of functional origin).  38 C.F.R. § 4.20.  This is done by use of a "built-up" Diagnostic Code in which the first two digits are from that part of the rating schedule most closely identifying the part or bodily system involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  

"Chondromalacia patella is defined as the premature degeneration of the patellar cartilage, the patellar margins are tender so that pain is produced when the patella is pressed against the femur."  Odiorne v. Principi, 3 Vet. App. 456, 458 (1992) and Rollings Brown, 8 Vet. App. 8, 11 (1995).  Chondromalacia patellae is abnormal softness of the cartilage of the kneecaps.  Clyburn v. West, 12 Vet. App. 296, 298 (1999).  Patellofemoral pain syndrome (chondromalacia of patella, retropatellar pain syndromes, patellofemoral syndrome) are a group of disorders characterized by anterior knee pain between the patella and the femur, especially on climbing or descending stairs or on squatting.  There may be deep tenderness on palpation and pressure on the patella, crepitus on motion, a grinding sensation behind the patella, and occasionally swelling.  68 Fed. Reg. 7018 (February 11, 2003). 

The DCs for rating disabilities of the knees are DCs 5256 through 5263.  Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating.  A rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed.Reg. 59,990 (2004).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011), Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011), and Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam), cited above, also apply in the termination as to the proper ratings for the service-connected disabilities of the knees.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Under DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned).  

"DC 5257 is unambiguous; by its plain language, it provides compensation [] from impairments of the knee, other than those enumerated elsewhere in the relevant regulations, that cause the symptoms of recurrent subluxation or lateral instability."  Delisle v. McDonald, No. 2014-7084, slip op. at 3 (Fed.Cir. June 18, 2015); Delisle v. McDonald, --- F.3d --- (2015) (noting that this interpretation is consistent with the language of DC 5257 and the remainder of the relevant regulations; and observing that 38 C.F.R. § 4.71a, DC 5284 creates a "catch-all" Diagnostic Code for "Foot Injuries, other;" whereas, DC 5257 is not a "catch-all" provision for rating disorders of the knees (in the absence of past surgery, limited motion of dysfunction from painful motion); and, so, the Federal Circuit was persuaded that DC 5257 was limited to establishing compensation for disabilities causing symptoms specifically enumerated in DC 5257). 

38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 may constitute pyramiding under 38 C.F.R. § 4.14 and, as such, may be prohibited.  See VAOPGCPRECs 23-99 and 9-93.

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.  

Under 38 C.F.R. § 4.71a, DC 5055 following a knee replacement (prosthesis) a 100 percent rating is assigned for 1 year following implantation of the prosthesis.  Thereafter, a minimum rating of 30 percent will be assigned.  However, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  

Left Knee Injury Residuals With Chondromalacia

After careful review of the record, the Board finds that the evidence of record does not support assigning an evaluation in excess of 10 percent for the left knee disability, pursuant to DC 5024, because no compensable degree of limitation of motion in extension or flexion has been demonstrated on objective testing.  In other words, the Board finds that the Veteran's left knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  As such, a separate or higher rating under either DC 5260 or 5261 is not warranted.  Further, the Veteran is not entitled to a 20 percent disability rating under DC 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the left leg, and incapacitating exacerbations, have not been demonstrated.  Moreover, there was no objective evidence of instability or subluxation, ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  

In considering whether a separate rating under DC 5258 is warranted it must be noted that the evidence shows that the Veteran complained of pain but he has not had joint effusion, and he has not had episodes of locking, much less frequent episodes, under DC 5258.  Moreover, while there is some evidence of menisceal tearing in the left knee, he has not had an actually dislocated cartilage, as provided under DC 5258.  Also, a rating under DC 5258, which provides only for a 20 percent evaluation, encompasses "locking."  As locking affects motion of the knee, a separate rating under DC 5258 would overlap with the 10 percent rating which has been assigned during this time period on the basis of pain which affects motion, even though it does not cause a compensable degree of limitation of motion in either flexion or extension.  Moreover, he had not had removal of a cartilage from the left knee and, so, a rating under DC 5259 is not warranted and there is no evidence of instability or subluxation which would warrant a separate compensable rating under DC 5257.  There was also no impairment of the tibia or fibula or ankylosis of the knee to warrant consideration of Diagnostic Codes 5262 and 5256.  

Accordingly, an initial rating in excess of 10 percent for the service-connected left knee disability is not warranted on the basis of painful but a noncompensable degree of limitation of left knee motion.  

As for flare-ups, the December 2009 VA examination does not show that the Veteran was currently experiencing such an episode.  As the Veteran was not currently experiencing a flare-up, common sense dictates that the VA examiner would not be able to assess any additional functional loss in terms of range of motion loss, and that it is infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  The 2009 examiner's comment was to this very effect.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.  The Board also recognizes that the Veteran sincerely believes he is entitled to a higher rating.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of his impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Thus, even with the favorable resolution of doubt, the left knee disability is not shown to have more closely approximated the schedular rating criteria for rating in excess of the initial and current 10 percent disability rating.  

PO Right Knee Injury Residuals With Chondromalacia

The evidence also does not support assigning an evaluation in excess of 10 percent for the right knee disability, pursuant to DC 5024, because no compensable degree of limitation of motion in extension or flexion has been demonstrated on objective testing.  In other words, the Board finds that the Veteran's right knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  As such, a separate or higher rating under either DC 5260 or 5261 is not warranted.  Further, the Veteran is not entitled to a 20 percent disability rating under DC 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the left leg, and incapacitating exacerbations, have not been demonstrated.  Moreover, while he related to a private physician that he had a feeling of instability in the right knee he conceded that he had never had any actual giving way, i.e., subluxation.  Thus, there has been no objective evidence of instability or subluxation, ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  

In considering whether a separate rating under DC 5258 is warranted it must be noted that the evidence shows that the Veteran complained of pain but he has not had joint effusion, and he had not had episodes of locking, much less frequent episodes, under DC 5258.  Moreover, while he did have a partial meniscectomy of the right knee, he has not had an actually dislocated cartilage, as provided under DC 5258.  Also, as stated, a rating under DC 5258, which provides only for a 20 percent evaluation, encompasses "locking."  As locking affects motion of the knee, a separate rating under DC 5258 would overlap with the 10 percent rating which has been assigned during this time period on the basis of pain which affects motion, even though it does not cause a compensable degree of limitation of motion in either flexion extension.  Moreover, he had not had complete removal of a cartilage from the right knee; rather, he had only partial removal of a meniscus.  So, a rating under DC 5259 is not warranted and there is no evidence of instability or subluxation which would warrant a separate compensable rating under DC 5257.  There is also no impairment of the tibia or fibula or ankylosis of the knee to warrant consideration of Diagnostic Codes 5262 and 5256.  

Accordingly, from an initial rating in excess of 10 percent for the service-connected right knee disability is not warranted on the basis of painful but a noncompensable degree of limitation of right knee motion.  

As for flare-ups, the December 2009 VA examination does not show that the Veteran was currently experiencing such an episode.  As the Veteran was not currently experiencing a flare-up, common sense dictates that the VA examiner would not be able to assess any additional functional loss in terms of range of motion loss, and that it is infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  The 2009 examiner's comment was to this very effect.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.  The Board also recognizes that the Veteran sincerely believes he is entitled to a higher rating.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of his impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Thus, even with the favorable resolution of doubt, the right knee disability is not shown to have more closely approximated the schedular rating criteria for rating in excess of the initial and current 10 percent disability rating.  


Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

However, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  Moreover, in Yancy v. McDonald, No. 14-3390, slip op. 12 and 13 (U.S. Vet. App. Feb. 26, 2016) (precedential panel decision) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration, the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

Thus, while service-connected for other disorders, including hypothyroidism and impingement syndrome of the right shoulder, consistent with the interpretation of Johnson, the increased ratings claims adjudicated herein are the only increased rating claims for which appeals had been perfected at this time, and these are the only disabilities that may be considered in the extraschedular analysis, i.e., the cumulative impact of these particular service-connected disorders.  

Further, while the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   

Comparing the Veteran's current symptoms and disability levels to the Rating Schedule, the degree of functional knee impairments due to the arthritis and his cervical as well as thoracolumbar spinal disabilities is contemplated by the Rating Schedule and the assigned schedular ratings are adequate.  By regulation, the ratings assigned for the service-connected back and knee disorders must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 and, cumulatively, these include functional loss, normal excursion, strength, speed, coordination, endurance, pain, weakness, atrophy, incoordination, painful motion, swelling, deformity, disuse atrophy, instability, disturbance of locomotion, unstable or malaligned joints, crepitation, as well as interference with sitting, standing, and weight-bearing.

Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater functional impairment due to disabilities of the spine and knees, e.g., greater limitation of motion in one or more planes of spinal or knee motion, or findings which would allow for separate ratings for limited motion in each plane of motion and also instability of the knee which would allow for additional separate ratings on that basis, or develops neurologic symptoms due to his spinal disorders which could be separately rated.  Moreover, the impairments of the knees has been given consideration in arriving at a higher combined rating due to calculations under 38 C.F.R. § 4.26 (bilateral factor).  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).

Lastly, the Board finds that none of the signs or symptoms of the disabilities herein at issue as shown in the record rendered the schedular criteria inadequate because none of them are unique or unusual to any of the disabilities herein; and, additionally, the recent 2009 examination specifically noted that the Veteran had not lost any time from work in the past 12 months.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

An initial rating in excess of 10 percent for a lumbosacral strain is denied.  

An initial rating in excess of 10 percent for a cervical strain with degenerative changes is denied.  

An initial rating in excess of 10 percent for residuals of a left knee injury with chondromalacia is denied.  

An initial rating in excess of 10 percent for PO residuals of a right knee injury with chondromalacia is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


